





EXHIBIT 10.1

PURCHASE AGREEMENT




PURCHASE AGREEMENT (the “Agreement”), dated as of June  6, 2013, by and between
LIGHTWAVE LOGIC, INC., a Nevada corporation, (the “Company”), and LINCOLN PARK
CAPITAL FUND, LLC, an Illinois limited liability company (the “Investor”).  




WHEREAS:

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Twenty Million Dollars ($20,000,000) of the Company's common stock, $0.001
par value  per share (the "Common Stock"). The shares of Common Stock to be
purchased hereunder are referred to herein as the "Purchase Shares."

NOW THEREFORE, the Company and the Investor hereby agree as follows:

1.

CERTAIN DEFINITIONS.  




For purposes of this Agreement, the following terms shall have the following
meanings:




(a)

“Accelerated Purchase Share Amount” means, with respect to any particular
Accelerated Purchase Confirmation (as defined in Section 2(b)), the lesser of
(i) the amount of Purchase Shares directed by the Company on an Accelerated
Purchase Notice or (ii) the Accelerated Purchase Share Percentage multiplied by
the trading volume of the Common Stock on the Principal Market on the
Accelerated Purchase Date during normal trading hours.




(b)

“Accelerated Purchase Date” means, with respect to any Accelerated Purchase made
hereunder, the Business Day following the Purchase Date pursuant to Section 2(b)
hereof.




(c)

“Accelerated Purchase Notice” means, with respect to any Accelerated Purchase
pursuant to Section 2(b) hereof, an irrevocable written notice from the Company
to the Investor directing the Investor to buy an amount of Purchase Shares equal
to the lesser of (i) the amount specified by the Company therein or (ii) the
Accelerated Purchase Share Percentage, on the Accelerated Purchase Date pursuant
to Section 2(b) hereof as specified by the Company therein at the applicable
Accelerated Purchase Price.




(d)

“Accelerated Purchase Share Percentage” means, with respect to any particular
Accelerated Purchase Notice pursuant to Section 2(b) hereof, a specified
percentage as set forth in the Accelerated Purchase Notice, up to 30% of the
aggregate shares of Common Stock traded on the Principal Market during normal
trading hours on the Accelerated Purchase Date.




(e)

“Accelerated Purchase Price” means the lower of (i) ninety-three percent (93%)
of the VWAP during (A) the entire trading day on the Accelerated Purchase Date,
if the volume of shares of Common Stock traded on the Principal Market on the
Accelerated Purchase Date has not exceeded the Accelerated Purchase Share Volume
Maximum, or (B) the portion of the trading day of the Accelerated Purchase Date
(calculated starting at the beginning of normal trading hours) until such time
at which the volume of shares of Common Stock traded on the Principal Market has
exceeded the Accelerated Purchase Share Volume Maximum or (ii) the Closing Sale
Price on the Accelerated Purchase Date (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).











--------------------------------------------------------------------------------










(f)

“Accelerated Purchase Share Volume Maximum” means the number of shares of Common
Stock traded on the Principal Market during normal trading hours on the
Accelerated Purchase Date equal to (i) the amount of shares of Common Stock
properly directed by the Company to be purchased on the Accelerated Purchase
Notice, divided by (ii) the Accelerated Purchase Share Percentage (to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).  




(g)

“Available Amount” means initially Twenty Million Dollars ($20,000,000) in the
aggregate which amount shall be reduced by the Purchase Amount or Accelerated
Purchase Amount each time the Investor purchases shares of Common Stock pursuant
to Section 2 hereof.




(h)

“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors.




(i)

“Business Day” means any day on which the Principal Market is open for trading
including any day on which the Principal Market is open for trading for a period
of time less than the customary time.




(j)

“Closing Sale Price” means, for any security as of any date, the last closing
trade price for such security on the Principal Market as reported by the
Principal Market, or, if the Principal Market is not the principal securities
exchange or trading market for such security, the last closing trade price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by the Principal Market.




(k)

“Confidential Information” means any information disclosed by either party to
the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
"Confidential", "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.




(l)

“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.




(m)

“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.








-2-




--------------------------------------------------------------------------------










(n)

“DWAC Shares” means Purchase Shares and Commitment Shares that are (i) issued in
electronic form or certificated form, (ii) freely tradable and transferable and
without restriction on resale and (iii) timely credited by the Company to the
Investor’s or its designee’s specified Deposit/Withdrawal at Custodian (DWAC)
account with DTC under its Fast Automated Securities Transfer (FAST) Program, or
any similar program hereafter adopted by DTC performing substantially the same
function.

(o)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.




(p)

“Maturity Date” means the first day of the month immediately following the
thirtieth (30) month anniversary of the Commencement Date..

 

(q)

“PEA Period” means the period commencing at 9:30 a.m., Eastern time, on the
twentieth (20th) Business Day immediately prior to, and ending at 9:30 a.m.,
Eastern time, on the Business Day immediately following, the effective date of
any post-effective amendment to the Registration Statement or New Registration
Statement (as such terms are defined in the Registration Rights Agreement).

 

(r)

“Person” means an individual or entity including but not limited to any limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.




(s)

“Principal Market” means the OTC Bulletin Board (it being understood that as
used herein “OTC Bulletin Board” shall also mean any successor or comparable
market quotation system or exchange to the OTC Bulletin Board such as the OTCQB
operated by the OTC Markets Group, Inc.); provided however, that in the event
the Company’s Common Stock is ever listed or traded on the Nasdaq Global Market,
the Nasdaq Global Select Market, the Nasdaq Capital Market, the New York Stock
Exchange, NYSE ARCA or the NYSE MKT, then the “Principal Market” shall mean such
other market or exchange on which the Company’s Common Stock is then listed or
traded.




(t)

“Purchase” means any Regular Purchase or any Accelerated Purchase, as
applicable.




(u)

“Purchase Amount” means, with respect to any particular Regular Purchase made
hereunder, the portion of the Available Amount to be purchased by the Investor
pursuant to Section 2 hereof.




(v)

“Purchase Date” means with respect to any particular Regular Purchase made
hereunder, the Business Day on which the Investor receives by 10:00 a.m. eastern
time of such Business Day a valid Regular Purchase Notice that the Investor is
to buy Purchase Shares pursuant to Section 2 hereof.




(o)

“Purchase Price” means the lower of the (A) the lowest Sale Price of the Common
Stock on the Purchase Date and (B) the arithmetic average of the three (3)
lowest Closing Sale Prices for the Common Stock during the twelve (12)
consecutive Business Days ending on the Business Day immediately preceding such
Purchase Date (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction).




(p)

“Regular Purchase Notice” shall mean an irrevocable written notice from the
Company to the Investor directing the Investor to buy such Regular Purchase
Amount in Purchase Shares as specified by the Company therein on the Purchase
Date.  














-3-




--------------------------------------------------------------------------------







(q)

“Sale Price” means any trade price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.




(r)

“SEC” means the United States Securities and Exchange Commission.




(s)

“Securities Act” means the Securities Act of 1933, as amended.




(t)         “Transfer Agent” means the transfer agent of the Company as set
forth in Section 11(f) hereof or such other Person who is then serving as the
transfer agent for the Company in respect of the Common Stock.




(cc)

“VWAP” means in respect of an applicable Accelerated Purchase Date, the volume
weighted average price of the Common Stock on the Principal Market, as reported
on the Principal Market.




2.  PURCHASE OF COMMON STOCK.

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

(a)

Commencement of Regular Purchases of Common Stock.  Upon the satisfaction of the
conditions set forth in Sections 7 and 8 hereof (the “Commencement” and the date
of satisfaction of such conditions the “Commencement Date”) and thereafter, the
Company shall have the right but not the obligation to direct the Investor by
its delivery to the Investor of a Regular Purchase Notice from time to time to
buy Purchase Shares (each such purchase a “Regular Purchase”) in any amount up
to One Hundred Thousand shares of Common Stock  (100,000) per Regular Purchase
Notice (the “Regular Purchase Amount”) at the Purchase Price on the Purchase
Date.  The Regular Purchase Amount may be increased to up to One Hundred Fifty
Thousand shares of common stock (150,000) per Regular Purchase Notice if the
Closing Sale Price of the Common Stock is not below $2.00 (subject to equitable
adjustment for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction) on the Purchase Date.  The Regular Purchase
Amount may be increased to up to Two Hundred Thousand shares of common stock
(200,000) per Regular Purchase Notice if the Closing Sale Price of the Common
Stock is not below $2.50 (subject to equitable adjustment for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction) on the Purchase Date provided, however, that in no event
shall the Purchase Amount of a Regular Purchase exceed Five Hundred Thousand
Dollars ($500,000) per Business Day.  With respect to each such Regular
Purchase, the Company must deliver an instruction letter to the Company’s
transfer agent requesting delivery of the Purchase Shares on the Business Day
following the Purchase Date.  If on any Purchase Date the Closing Sale Price of
the Common Stock is below the Regular Purchase threshold price, such Regular
Purchase shall automatically be reduced to the next lowest applicable Regular
Purchase Amount.  If the Company delivers any Regular Purchase Notice for a
Purchase Amount in excess of the limitations contained in the immediately
preceding sentence, such Regular Purchase Notice shall be void ab initio to the
extent of the amount by which the Regular Purchase Amount set forth in such
Regular Purchase Notice exceeds the Regular Purchase Amount which the Company is
permitted to include in such Purchase Notice in accordance herewith, and the
Investor shall have no obligation to purchase such excess Regular Purchase
Amount in respect of such Regular Purchase Notice; provided that the Investor
shall remain obligated to purchase a Regular Purchase Amount which the Company
is permitted to include in such Regular Purchase Notice.  The Company may
deliver multiple Purchase Notices to the Investor; provided, however, that so
long as the Investor shall have received all of the Purchase Shares as DWAC
Shares within one (1) Business Day after a Purchase Notice, at least one (1)
Business Day shall have elapsed between the dates of delivery of any consecutive
Purchase Notices to the Investor by the Company.  Otherwise, one (1) Business
Day








-4-




--------------------------------------------------------------------------------







shall have elapsed between (i) the date on which the Investor has received all
of the Purchase Shares as DWAC Shares in connection with the most recent prior
Regular Purchase and Accelerated Purchase (as applicable) and (ii) the date of
delivery of a Purchase Notice.  Notwithstanding the foregoing, the Company shall
not deliver any Regular Purchase Notices during the PEA Period.




(b)

Accelerated Purchases.  Subject to the terms and conditions of this Agreement,
in addition to purchases of Purchase Shares as described in Section 2(a) above,
with one Business Day’s prior written notice, the Company shall also have the
right, but not the obligation, to direct the Investor by the Company’s delivery
to the Investor of an Accelerated Purchase Notice from time to time, and the
Investor thereupon shall have the obligation, to buy Purchase Shares at the
Accelerated Purchase Price on the Accelerated Purchase Date in an amount equal
to the Accelerated Purchase Share Amount (each such purchase, an “Accelerated
Purchase”).  The Company may deliver an Accelerated Purchase Notice to the
Investor only on a date on which the Company also properly submitted a Purchase
Notice for a Regular Purchase and executed such Regular Purchase pursuant to and
in accordance with Section 2(a) hereof, and such Accelerated Purchase Notice may
only be for Purchase Shares not to exceed the lesser of (i) the maximum
percentage of the Accelerated Purchase Share Percentage and (ii) two (2) times
the number of Purchase Shares purchased pursuant to the corresponding Regular
Purchase.  Upon completion of each Accelerated Purchase Date, the Accelerated
Purchase Share Amount shall be set forth on a confirmation of the Accelerated
Purchase (an “Accelerated Purchase Confirmation”).



(c)

 Payment for Purchase Shares.   For each Regular Purchase, the Investor shall
pay to the Company an amount equal to the Purchase Amount with respect to such
Regular Purchase as full payment for such Purchase Shares via wire transfer of
immediately available funds on the same Business Day that the Investor receives
such Purchase Shares, if such Purchase Shares are received by the Investor
before 1:00 p.m., Eastern time, or, if such Purchase Shares are received by the
Investor after 1:00 p.m., Eastern time, the next Business Day.  For each
Accelerated Purchase, the Investor shall pay to the Company an amount equal to
the Purchase Amount with respect to such Accelerated Purchase as full payment
for such Purchase Shares via wire transfer of immediately available funds on the
next Business Day following the date that the Investor receives such Purchase
Shares.  If the Company or the Transfer Agent shall fail for any reason or for
no reason to deliver Purchase Shares as DWAC Shares to the Investor in respect
of a Regular Purchase or Accelerated Purchase (as applicable) within three (3)
Business Days following a Purchase Notice or Accelerated Purchase Notice (as
applicable), therefor in compliance with this Section 2(c), and if on or after
such Business Day the Investor purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Investor of such Purchase Shares that the Investor anticipated receiving from
the Company in respect of such Regular Purchase or Accelerated Purchase (as
applicable), then the Company shall, within three (3) Business Days after the
Investor’s request, either (i) pay cash to the Investor in an amount equal to
the Investor’s total purchase price (including brokerage commissions, if any)
for the shares of Common Stock so purchased (the “Cover Price”), at which point
the Company’s obligation to deliver such Purchase Shares as DWAC Shares  or
certificated shares shall terminate, or (ii) promptly honor its obligation to
deliver to the Investor such Purchase Shares as DWAC Shares or certificated
shares that can be immediately deposited into Investor’s account and pay cash to
the Investor in an amount equal to the excess (if any) of the Cover Price over
the total Purchase Price for such Regular Purchase plus the total Accelerated
Purchase Price for such Accelerated Purchase (as applicable).  The Company shall
not issue any fraction of a share of Common Stock upon any Purchase.  If the
issuance would result in the issuance of a fraction of a share of Common Stock,
the Company shall round such fraction of a share of Common Stock up or down to
the nearest whole share. All payments made under this Agreement shall be made in
lawful money of the United States of America or wire transfer of immediately
available funds to such account as the Company may from time to time designate
by written notice in accordance with the provisions of this Agreement. Whenever
any amount expressed to be due by the terms of this Agreement








-5-




--------------------------------------------------------------------------------







is due on any day that is not a Business Day, the same shall instead be due on
the next succeeding day that is a Business Day.



(d)

Purchase Price Floor.   The Company and the Investor shall not effect any
Purchases under this Agreement on any Purchase Date where the Closing Sale Price
is less than the Floor Price. "Floor Price" means $1.00, which shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction.   



(e)

Beneficial Ownership Limitation.  Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any shares of Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall promptly (but not later than one (1) Business Day)
confirm orally or in writing to the Investor the number of shares of Common
Stock then outstanding. The Investor and the Company shall each cooperate in
good faith in the determinations required hereby and the application hereof. The
Investor’s written certification to the Company of the applicability of the
Beneficial Ownership Limitation, and the resulting effect thereof hereunder at
any time, shall be conclusive with respect to the applicability thereof and such
result absent manifest error.




3.

INVESTOR'S REPRESENTATIONS AND WARRANTIES.




The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:




(a)

Organization and Authority.  Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder and thereunder.




(b)

Investment Purpose.   The Investor is acquiring the Purchase Shares and
Commitment Shares (“Securities”) as principal for its own account and not with a
view to or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such Securities in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other Persons to distribute or
regarding the distribution of such Securities in violation of the Securities Act
or any applicable state securities law (this representation and warranty not
limiting the Investor’s right to sell the Securities at any time pursuant to the
Registration Statement described herein or otherwise in compliance with
applicable federal and state securities laws and with respect to the Additional
Commitment Shares, subject to Section 5(e) hereof).  The Investor is acquiring
the Securities hereunder in the ordinary course of its business.

 

(c)

Accredited Investor Status.  The Investor is an "accredited investor" as that
term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.




(d)

Reliance on Exemptions.  The Investor understands that the Securities may be
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States








-6-




--------------------------------------------------------------------------------







federal and state securities laws and that the Company is relying in part upon
the truth and accuracy of, and the Investor's compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Investor set forth herein in order to determine the availability of such
exemptions and the eligibility of the Investor to acquire the Securities.




(e)

Information.  The Investor understands that its investment in the Securities
involves a high degree of risk.  The Investor (i) is able to bear the economic
risk of an investment in the Securities including a total loss thereof, (ii) has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities.  Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor's right to rely on the Company's representations and warranties
contained in Section 4 below.  The Investor has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.




(f)

No Governmental Review.  The Investor understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of an investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.




(g)

Transfer or Sale.  The Investor understands that(i) the Securities may not be
offered for sale, sold, assigned or transferred unless (A) registered pursuant
to the Securities Act or (B) an exemption exists permitting such Securities to
be sold, assigned or transferred without such registration; (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of the
 Securities under circumstances in which the seller (or the Person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC thereunder.




(h)

Validity; Enforcement.  The execution and delivery of this Agreement and the
performance by the Investor of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate, partnership limited
liability company or similar action, as applicable, on the part of the Investor.
 This Agreement, the Registration Rights Agreement (as defined below) and each
of the other documents and agreements entered into by the parties on the
Commencement Date and attached as exhibits to this Agreement (collectively, the
“Transaction Documents”) to which Investor is a party has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.




(i)

Residency.  The Investor is a resident of the State of Illinois.




(j)

No Short Selling.  The Investor represents and warrants to the Company that at
no time prior to the date of this Agreement has any of the Investor, its agents,
representatives or affiliates engaged in or effected, in any manner whatsoever,
directly or indirectly, any (i) "short sale" (as such term is defined in Section
242.200 of Regulation SHO of the Exchange Act) of the Common Stock or (ii)
hedging transaction, which establishes a net short position with respect to the
Common Stock.











-7-




--------------------------------------------------------------------------------







(k)

No General Solicitation.  Neither the investor nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in or is aware of any form
of general solicitation or general advertising (within the meaning of Regulation
D under the Securities Act) in connection with the offer or sale of the
Securities.  







4.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.




The Company represents and warrants to the Investor that as of the date hereof
and as of the Commencement Date:




(a)

Organization and Qualification. The Company and each of the Subsidiaries (which
for purposes of this Agreement means any entity in which the Company, directly
or indirectly, owns 50% or more of the voting stock or capital stock or other
similar equity interests) is an entity duly incorporated or otherwise organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in material violation nor
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.  The Company has no
Subsidiaries except as set forth on Schedule 4(a).




(b)

Authorization; Enforcement; Validity.  (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
 the Transaction Documents, and to issue the Securities in accordance with the
terms hereof and thereof, (ii) the execution and delivery of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby, including without limitation, the issuance of
the Commitment Shares and the reservation for issuance and the issuance of the
Purchase Shares issuable under this Agreement, have been duly authorized by the
Company's Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or its shareholders, (iii) this Agreement
has been, and each other Transaction Document shall be on the Commencement Date,
duly executed and delivered by the Company and (iv) this Agreement constitutes,
and each other Transaction Document upon its execution on behalf of the Company,
shall constitute, the valid and binding obligations of the Company enforceable
against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors' rights and
remedies.  The Board of Directors of the Company has approved the resolutions
(the “Signing Resolutions”) substantially in the form as set forth as Exhibit C
attached hereto to authorize this Agreement and the transactions contemplated
hereby.  The Signing Resolutions are valid, in full force and effect and have
not been modified or supplemented in any respect.  The Company has delivered to
the Investor a true and correct copy of a unanimous written consent adopting the
Signing Resolutions executed by all of the members of the Board of Directors of
the Company.  No other approvals or consents of the Company’s Board of








-8-




--------------------------------------------------------------------------------







Directors and/or shareholders is necessary under applicable laws and the
Company’s Certificate of Incorporation and/or Bylaws to authorize the execution
and delivery of this Agreement or any of the transactions contemplated hereby,
including, but not limited to, the issuance of the Commitment Shares and the
issuance of the Purchase Shares.  




(c)

Capitalization.  As of the date hereof, the authorized capital stock of the
Company is set forth on Schedule 4(c).  Except as disclosed in Schedule 4(c),
(i) no shares of the Company's capital stock are subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company, (ii) there are no outstanding debt securities, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act (except the Registration Rights Agreement), (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement.  The Company has furnished to the Investor true and
correct copies of the Company's Certificate of Incorporation, as amended and as
in effect on the date hereof (the "Certificate of Incorporation"), and the
Company's By-laws, as amended and as in effect on the date hereof (the
"By-laws"), and summaries of the terms of all securities convertible into or
exercisable for Common Stock, if any, and copies of any documents containing the
material rights of the holders thereof in respect thereto.




(d)

Issuance of Securities.  Upon issuance and payment therefor in accordance with
the terms and conditions of this Agreement, the Purchase Shares, shall be
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock.  The Commitment Shares have
been duly authorized and, upon issuance in accordance with the terms hereof, the
Commitment Shares shall be (i) validly issued, fully paid and non-assessable and
(ii) free from all taxes, liens and charges with respect to the issue thereof.
 Ten million (10,000,000) shares of Common Stock have been duly authorized and
reserved for issuance upon purchase under this Agreement as Purchase Shares.
 400,000 shares of Common Stock (subject to equitable adjustment for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction) have been duly authorized and reserved for issuance as
Additional Commitment Shares (as defined below) in accordance with this
Agreement.




(e)

No Conflicts.  Except as disclosed in Schedule 4(e), the execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby (including,
without limitation, the reservation for issuance and issuance of the Purchase
Shares) will not (i) result in a violation of the Certificate of Incorporation,
any Certificate of Designations, Preferences and Rights of any outstanding
series of preferred stock of the Company or the By-laws or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or result
in a violation of any law, rule, regulation,








-9-




--------------------------------------------------------------------------------







order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market applicable to
the Company or any of its Subsidiaries) or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations under clause (ii), which could not reasonably be expected to result
in a Material Adverse Effect.  Except as disclosed in Schedule 4(e), neither the
Company nor its Subsidiaries is in violation of any term of or in default under
its Certificate of Incorporation, any Certificate of Designation, Preferences
and Rights of any outstanding series of preferred stock of the Company or
By-laws or their organizational charter or by-laws, respectively.  Except as
disclosed in Schedule 4(e), neither the Company nor any of its Subsidiaries is
in violation of any term of or is in default under any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company or its
Subsidiaries, except for possible conflicts, defaults, terminations or
amendments which could not reasonably be expected to have a Material Adverse
Effect.  The business of the Company and its Subsidiaries is not being
conducted, and shall not be conducted, in violation of any law, ordinance,
regulation of any governmental entity, except for possible violations, the
sanctions for which either individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect.  Except as specifically
contemplated by this Agreement and as required under the Securities Act or
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency or any regulatory or self-regulatory agency in
order for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents in accordance with the terms hereof or
thereof.  Except as disclosed in Schedule 4(e), all consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence shall be obtained or effected on or prior to
the Commencement Date.  Except as listed in Schedule 4(e), since one year prior
to the date hereof,  the Company has neither received nor delivered any notices
or correspondence from or to the Principal Market and the Principal Market has
not commenced any delisting proceedings against the Company.




(f)

SEC Documents; Financial Statements. Except as disclosed in Schedule 4(f) the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d), for the two years preceding
the date hereof (or such shorter period as the Company was required by law or
regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Documents”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Documents prior to the expiration of any such extension.  As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Documents, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Documents comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.  Except as listed in Schedule 4(f), the
Company has received no notices or correspondence from the SEC for the one year
preceding the date hereof.  The SEC has not commenced any enforcement
proceedings against the Company or any of its subsidiaries.








-10-




--------------------------------------------------------------------------------










(g)

Absence of Certain Changes.  Except as disclosed in Schedule 4(g), since
December  31, 2012, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries.  The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings.  The Company is financially solvent and is
generally able to pay its debts as they become due.




(h)

Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company's Subsidiaries or any of the Company's or the
Company's Subsidiaries' officers or directors in their capacities as such, which
could reasonably be expected to have a Material Adverse Effect.   A description
of each action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
which, as of the date of this Agreement, is pending or threatened in writing
against or affecting the Company, the Common Stock or any of the Company's
Subsidiaries or any of the Company's or the Company's Subsidiaries' officers or
directors in their capacities as such, is set forth in Schedule 4(h).




(i)

Acknowledgment Regarding Investor's Status.  The Company acknowledges and agrees
that the Investor is acting solely in the capacity of arm's length purchaser
with respect to the Transaction Documents and the transactions contemplated
hereby and thereby.  The Company further acknowledges that the Investor is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby and any advice given by the Investor or any of
its representatives or agents in connection with the Transaction Documents and
the transactions contemplated hereby and thereby is merely incidental to the
Investor's purchase of the Securities.  The Company further represents to the
Investor that the Company's decision to enter into the Transaction Documents has
been based solely on the independent evaluation by the Company and its
representatives and advisors.




(j)

No General Solicitation.  Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities.




 (k)

Intellectual Property Rights.  To its knowledge, the Company and its
Subsidiaries own or possess adequate rights or licenses to use all material
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and rights necessary to conduct their
respective businesses as now conducted.  Except as set forth on Schedule 4(k),
none of the Company's material trademarks, trade names, service marks, service
mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, government authorizations, trade secrets or
other intellectual property rights have expired or terminated, or, by the terms
and conditions thereof, could expire or terminate within two years from the date
of this Agreement.  The Company and its Subsidiaries do not have any knowledge
of any infringement by the Company or its Subsidiaries of any material
trademark, trade name rights, patents, patent rights, copyrights, inventions,
licenses, service names, service marks, service mark registrations, trade secret
or other similar rights of others, or of any such development of similar or
identical trade secrets or technical information by others and, except as set
forth on Schedule 4(k), there is no claim, action or proceeding being made or
brought against, or to the Company's knowledge, being threatened against, the
Company or its Subsidiaries regarding trademark, trade name, patents, patent








-11-




--------------------------------------------------------------------------------







rights, invention, copyright, license, service names, service marks, service
mark registrations, trade secret or other infringement, which could reasonably
be expected to have a Material Adverse Effect.




(l)

Environmental Laws.  To its knowledge, the Company and its Subsidiaries (i) are
in compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.




(m)

Title.  The Company and the Subsidiaries have good and marketable title in fee
simple to all real property owned by them and good and marketable title in all
personal property owned by them that is material to the business of the Company
and the Subsidiaries, in each case free and clear of all liens, encumbrances and
defects (“Liens”) and, except for Liens as do not materially affect the value of
such property and do not materially interfere with the use made and proposed to
be made of such property by the Company and the Subsidiaries and Liens for the
payment of federal, state or other taxes, the payment of which is neither
delinquent nor subject to penalties.  Any real property and facilities held
under lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.  Any real property and facilities held under lease
by the Company and any of its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries.




(n)

Insurance.  The Company and each of its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged.  Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its Subsidiaries, taken as a whole.




(o)

Regulatory Permits.  The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and except for where the failure to obtain any such certificates,
authorization or permits would not be reasonably expected to have a Material
Adverse Effect.  Neither the Company nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.




(p)

Tax Status.  Except as set forth in Schedule 4(p), the Company and each of its
Subsidiaries has made or filed all federal and state income and all other
material tax returns, reports and declarations required by any jurisdiction to
which it is subject (unless and only to the extent that the Company and each of
its Subsidiaries has set aside on its books provisions reasonably adequate for
the payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision








-12-




--------------------------------------------------------------------------------







reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.




(q)

Transactions With Affiliates.   Except as set forth in the SEC Documents, none
of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $100,000 other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company.




(r)

Application of Takeover Protections.  Except as disclosed in the SEC Documents,
the Company and its board of directors have taken or will take prior to the
Commencement Date all necessary action, if any, in order to render inapplicable
any control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Certificate of Incorporation or the laws of the state of its
incorporation which is or could become applicable to the Investor as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company's issuance of the Securities and the Investor's ownership of the
Securities.




(s)

 Disclosure.  Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Investor or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the Registration Statement or prospectus supplements
thereto.   The Company understands and confirms that the Investor will rely on
the foregoing representation in effecting purchases and sales of securities of
the Company.  All of the disclosure furnished by or on behalf of the Company to
the Investor regarding the Company, its business and the transactions
contemplated hereby, including the disclosure schedules to this Agreement, is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. The press releases disseminated by the Company during the twelve
months preceding the date of this Agreement taken as a whole do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made and when made, not
misleading.  The Company acknowledges and agrees that the Investor neither makes
nor has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3 hereof.




(t)

Foreign Corrupt Practices.   Neither the Company, nor to the knowledge of the
Company, any agent or other Person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of








-13-




--------------------------------------------------------------------------------







which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.




(u)

DTC Eligible.  The Company through the Transfer Agent currently participates in
the Depository Trust Company Fast Automated Securities Transfer Program (“DTC
FAST System”) and the Company’s Common Stock can be transferred electronically
to third parties via the DTC FAST System.

(v)

Sarbanes-Oxley. The Company is in material compliance with all provisions of the
Sarbanes-Oxley Act of 2002, as amended, which are applicable to it as of the
date hereof.

(w)

Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. The Investor shall have
no obligation with respect to any fees or with respect to any claims made by or
on behalf of other Persons for fees of a type contemplated in this Section 4(w)
that may be due in connection with the transactions contemplated by the
Transaction Documents.

(x)

Investment Company. The Company is not, and immediately after receipt of payment
for the Securities will not be, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

(y)

Listing and Maintenance Requirements. The Common Stock is registered pursuant to
Section 12(b) or 12(g) of the Exchange Act, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has the Company received any notification that the SEC is currently
contemplating terminating such registration. The Company has not, in the twelve
(12) months preceding the date hereof, received any notice from any Person to
the effect that the Company is not in compliance with the listing or maintenance
requirements of the Principal Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.

(z)

Accountants.  The Company’s accountants are set forth in the SEC Documents and,
to the knowledge of the Company, such accountants are an independent registered
public accounting firm as required by the Securities Act.

(aa)

Regulation M Compliance. The Company has not, and to its knowledge no Person
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

5.

COVENANTS.




(a)

Filing of Form 8-K and Registration Statement.  The Company agrees that it
shall, within the time required under the Exchange Act file a Current Report on
Form 8-K disclosing this Agreement and the transaction contemplated hereby.  The
Company shall also file within twenty (20) Business Days from the date hereof a
new registration statement covering only the sale of the Purchase Shares and the
Commitment Shares (as defined below) in accordance with the terms of the
Registration Rights Agreement between the Company and the Investor, dated as of
the date hereof (“Registration Rights Agreement”).  Any securities issuable
under this Agreement that have not been registered under the Securities Act
shall bear the following restrictive legend (the “Restrictive Legend”):








-14-




--------------------------------------------------------------------------------










THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

      

(b)

Blue Sky. The Company shall take such action, if any, as is reasonably necessary
in order to obtain an exemption for or to qualify (i) the initial sale of the
Commitment Shares and any Purchase Shares to the Investor under this Agreement
and (ii) any subsequent resale of the Commitment Shares and any Purchase Shares
by the Investor, in each case, under applicable securities or "Blue Sky" laws of
the states of the United States in such states as is reasonably requested by the
Investor from time to time, and shall provide evidence of any such action so
taken to the Investor.




(c)

Listing/DTC.  The Company shall promptly secure the listing of all of the
Purchase Shares and Commitment Shares upon each national securities exchange and
automated quotation system, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance) and shall maintain, so long as
any other shares of Common Stock shall be so listed, such listing of all such
securities from time to time issuable under the terms of the Transaction
Documents.  The Company shall maintain the Common Stock's authorization for
quotation on the Principal Market.  Neither the Company nor any of its
Subsidiaries shall take any action that would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market.  The
Company shall promptly, and in no event later than the following Business Day,
provide to the Investor copies of any notices it receives from the Principal
Market regarding the continued eligibility of the Common Stock for listing on
such automated quotation system or securities exchange.  The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section.  The Company shall use commercially reasonable efforts to ensure that
its Common Stock can be transferred electronically via the DTC FAST System.




(d)

Limitation on Short Sales and Hedging Transactions.  The Investor agrees that
beginning on the date of this Agreement and ending on the date of termination of
this Agreement as provided in Section 11, the Investor and its agents,
representatives and affiliates shall not in any manner whatsoever enter into or
effect, directly or indirectly, any (i) "short sale" (as such term is defined in
Section 242.200 of Regulation SHO of the Exchange Act) of the Common Stock or
(ii) hedging transaction, which establishes a net short position with respect to
the Common Stock.  




(e)

Issuance of Commitment Shares.  Immediately upon the execution of this
Agreement, the Company shall issue to the Investor as consideration for the
Investor entering into this Agreement 200,000 shares of Common Stock (the
"Initial Commitment Shares") and shall deliver to the Transfer Agent a letter in
the form as set forth as Exhibit E attached hereto with respect to the issuance
of the Initial Commitment Shares.  In connection with each purchase of Purchase
Shares hereunder, the Company agrees to issue to the Investor a number of shares
of Common Stock (the “Additional Commitment Shares” and together with the
Initial Commitment Shares, the “Commitment Shares”) equal to the product of (x)
400,000 and (y) the Purchase Amount Fraction.  The “Purchase Amount Fraction”








-15-




--------------------------------------------------------------------------------







means a fraction, the numerator of which is the Purchase Amount purchased by the
Investor with respect to such purchase of Purchase Shares and the denominator of
which is Twenty Million Dollars ($20,000,000).  The Additional Commitment Shares
shall be equitably adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction.  The Initial Commitment
Shares shall be issued in certificated form and shall bear the Restrictive
Legend.  

 

(f)

Due Diligence.  The Investor shall have the right, from time to time as the
Investor may reasonably deem appropriate, to perform reasonable due diligence on
the Company during normal business hours upon five (5) days prior written notice
which shall describe such information that is to be covered in the due
diligence.  The Company and its officers and employees shall provide information
and reasonably cooperate with the Investor in connection with any reasonable
request by the Investor related to the Investor's due diligence of the Company.
 Each party hereto agrees not to disclose any Confidential Information of the
other party to any third party and shall not use the Confidential Information
for any purpose other than in connection with, or in furtherance of, the
transactions contemplated hereby.  Each party hereto acknowledges that the
Confidential Information shall remain the property of the disclosing party and
agrees that it shall take all reasonable measures to protect the secrecy of any
Confidential Information disclosed by the other party.  The Company confirms
that neither it nor any other Person acting on its behalf shall provide the
Investor or its agents or counsel with any information that constitutes or might
constitute material, non-public information that is not otherwise disclosed in
the Registration Statement or prospectus supplements thereto or otherwise
publicly disclosed in a report, statement or other document filed by the Company
with the SEC under the Exchange Act. In the event of a breach of the foregoing
covenant by the Company or any Person acting on its behalf (as determined in the
reasonable good faith judgment of the Investor), in addition to any other remedy
provided herein or in the other Transaction Documents, the Investor shall have
the right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, non-public information without the
prior approval by the Company; provided that the Company shall have failed to
timely publicly disclose such material, non-public information under the
Exchange Act prior to such disclosure by the Investor. The Investor shall not
have any liability to the Company, any of its Subsidiaries, or any of their
respective directors, officers, employees, stockholders or agents, for making
such disclosure. The Company understands and confirms that the Investor shall be
relying on the foregoing covenants in effecting transactions in securities of
the Company.



 

(g)

Purchase Records. The Investor and the Company shall each maintain records
showing the remaining Available Amount at any given time and the dates and
Purchase Amounts for each Purchase or shall use such other method, reasonably
satisfactory to the Investor and the Company.

(h)

Taxes.   The Company shall pay any and all transfer, stamp or similar taxes that
may be payable with respect to the issuance and delivery of any shares of Common
Stock to the Investor made under this Agreement.




(i)

Use of Proceeds. The Company will use the net proceeds from the offering as
described in the Registration Statement or the SEC Documents.

(j)

Other Transactions. The Company shall not enter into, announce or recommend to
its stockholders any agreement, plan, arrangement or transaction in or of which
the terms thereof would restrict, materially delay, conflict with or impair the
ability or right of the Company to perform its obligations under the Transaction
Documents, including, without limitation, the obligation of the Company to
deliver the Purchase Shares and the Commitment Shares to the Investor in
accordance with the terms of the Transaction Documents.











-16-




--------------------------------------------------------------------------------










6.

TRANSFER AGENT INSTRUCTIONS.




On the Commencement Date, the Company shall cause any restrictive legend on the
Initial Commitment Shares to be removed and all of the Purchase Shares and
Additional Commitment Shares, to be issued under this Agreement shall be issued
without any restrictive legend unless the Investor expressly consents otherwise.
 The Company shall issue irrevocable instructions to the Transfer Agent, and any
subsequent transfer agent, to issue Purchase Shares in the name of the Investor
(the "Irrevocable Transfer Agent Instructions").  The Company warrants to the
Investor that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 6, will be given by the Company to the
Transfer Agent with respect to the Purchase Shares and that the Commitment
Shares and the Purchase Shares shall otherwise be freely transferable on the
books and records of the Company as and to the extent provided in this
Agreement.  All Purchase Shares and Commitment Shares to be issued from and
after the Commencement Date to or for the benefit of the Investor pursuant to
this Agreement shall be issued only as DWAC Shares in electronic form, unless
the Company is not DTC eligible in which event the Company may deliver Purchase
Shares and Commitment Shares as certificated shares that satisfy clauses (ii)
and (iii) of the definition of DWAC Shares herein.  In the event that any
restrictive legend must be attached to any Purchase Shares or Commitment Shares,
than such legend shall be identical to that contained in EXHIBIT E hereto.




7.

CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCE

SALES OF SHARES OF COMMON STOCK.




The right of the Company hereunder to commence sales of the Purchase Shares is
subject to the satisfaction of each of the following conditions:




(a)

The Investor shall have executed each of the Transaction Documents and delivered
the same to the Company; and




(b)

A registration statement covering the resale of all of the Commitment Shares and
Purchase Shares shall have been declared effective under the Securities Act by
the SEC and no stop order with respect to the registration statement shall be
pending or threatened by the SEC.  







8.

CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.




The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction of each of the following conditions and once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:




(a)

The Company shall have executed each of the Transaction Documents and delivered
the same to the Investor;




(b)

The Company shall have issued to the Investor the Initial Commitment Shares
without restrictive legend as DWAC Shares, in each case in accordance with
Section 6;  




(c)

The Common Stock shall be authorized for quotation on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal








-17-




--------------------------------------------------------------------------------







Market and the Purchase Shares and Commitment Shares shall have been approved
for listing upon the Principal Market;




(d)

The Investor shall have received the opinions of the Company's legal counsel
dated as of the Commencement Date substantially in the form of Exhibit A
attached hereto;




(e)

The representations and warranties of the Company shall be true and correct in
all material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 4 above, in which
case, such representations and warranties shall be true and correct without
further qualification) as of the date when made and as of the Commencement Date
as though made at that time (except for representations and warranties that
speak as of a specific date) and the Company shall have performed, satisfied and
complied with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Commencement Date.  The Investor shall have received a
certificate, executed by the CEO, President or CFO of the Company, dated as of
the Commencement Date, to the foregoing effect in the form attached hereto as
Exhibit B;




(f)

The Board of Directors of the Company shall have adopted resolutions in the form
attached hereto as Exhibit C which shall be in full force and effect without any
amendment or supplement thereto as of the Commencement Date;  




(g)

As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, (A) solely for the purpose of effecting
purchases of Purchase Shares hereunder, ___________ shares of Common Stock, and
(B) as Additional Commitment Shares in accordance with Section 5(e) hereof,
400,000 shares of Common Stock;




(h)

The Irrevocable Transfer Agent Instructions, shall have been delivered to and
acknowledged in writing by the Company and the Company's Transfer Agent;




(i)

The Company shall have delivered to the Investor a certificate evidencing the
incorporation and good standing of the Company in the State of Nevada issued by
the Secretary of State of the State of Nevada as of a date within ten (10)
Business Days of the Commencement Date;




(j)

The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Nevada within ten (10) Business Days of the Commencement Date;




(k)

The Company shall have delivered to the Investor a secretary's certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit D;




(l)

A registration statement covering the resale of all of the Commitment Shares and
Purchase Shares shall have been declared effective under the Securities Act by
the SEC and no stop order with respect to the registration statement shall be
pending or threatened by the SEC.  The Company shall have prepared and delivered
to the Investor a final and complete form of prospectus, dated and current as of
the Commencement Date, to be used by the Investor in connection with any sales
of any Commitment Shares or any Purchase Shares, and to be filed by the Company
one Business Day after the Commencement Date. The Company shall have made all
filings under all applicable federal and state securities laws necessary to
consummate the issuance of the Commitment Shares and Purchase Shares pursuant to
this Agreement in compliance with such laws;











-18-




--------------------------------------------------------------------------------







(m)

No Event of Default has occurred, or any event which, after notice and/or lapse
of time, would become an Event of Default has occurred;




(n)

All federal, state and local governmental laws, rules and regulations applicable
to the transactions contemplated by the Transaction Documents and necessary for
the execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been complied with, and all consents, authorizations
and orders of, and all filings and registrations with, all federal, state and
local courts or governmental agencies and all federal, state and local
regulatory or self-regulatory agencies necessary for the execution, delivery and
performance of the Transaction Documents and the consummation of the
transactions contemplated thereby in accordance with the terms thereof shall
have been obtained or made, including, without limitation, in each case those
required under the Securities Act, the Exchange Act, applicable state securities
or “Blue Sky” laws or applicable rules and regulations of the Principal Market,
or otherwise required by the SEC, the Principal Market or any state securities
regulators;




(o)

No statute, regulation, order, decree, writ, ruling or injunction shall have
been enacted, entered, promulgated, threatened or endorsed by any federal,
state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents;




(p)

No action, suit or proceeding before any federal, state, local or foreign
arbitrator or any court or governmental authority of competent jurisdiction
shall have been commenced or threatened, and no inquiry or investigation by any
federal, state, local or foreign governmental authority of competent
jurisdiction shall have been commenced or threatened, against the Company, or
any of the officers, directors or affiliates of the Company, seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.




(q)

On or prior to the Commencement Date, the Company shall take all necessary
action, if any, and such actions as reasonably requested by the Investor, in
order to render inapplicable any control share acquisition, business
combination, shareholder rights plan or poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation or the laws of the state of its incorporation which
is or could become applicable to the Investor as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company's
issuance of the Securities and the Commitment Shares and the Investor's
ownership of the Securities and the Commitment Shares; and




(r)

The Company shall have provided the Investor with the information requested by
the Investor in connection with its due diligence requests made prior to, or in
connection with, the Commencement, in accordance with the terms of Section 5(f)
hereof.







9.

INDEMNIFICATION.  




In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, shareholders, officers, directors, employees and direct or indirect
investors and any of the foregoing person's agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees")
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and








-19-




--------------------------------------------------------------------------------







damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys' fees and disbursements (the
"Indemnified Liabilities"), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (c) any cause of action, suit or claim
brought or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or  document contemplated hereby or thereby,
other than with respect to Indemnified Liabilities which directly and primarily
result from the gross negligence or willful misconduct of the Indemnitee.  To
the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law.  Payment under this indemnification shall be made within
thirty (30) days from the date Investor makes written request for it. A
certificate containing reasonable detail as to the amount of such
indemnification submitted to the Company by Investor shall be conclusive
evidence, absent manifest error, of the amount due from the Company to Investor.







10.

EVENTS OF DEFAULT.  




An "Event of Default" shall be deemed to have occurred at any time as any of the
following events occurs:




(a)

the effectiveness of a registration statement registering the Purchase Shares or
Commitment Shares lapses for any reason (including, without limitation, the
issuance of a stop order) or is unavailable to the Investor for sale of any or
all of the Purchase Shares or Commitment Shares (“Registrable Securities”), and
such lapse or unavailability continues for a period of fifteen (15) consecutive
Business Days or for more than an aggregate of forty five (45) Business Days in
any 365-day period;




(b)

the suspension from trading or failure of the Common Stock to be listed on the
Principal Market for a period of three (3) consecutive Business Days;




(c)

the delisting of the Company’s Common Stock from the Principal Market, provided,
however, that the Common Stock is not immediately thereafter trading on the New
York Stock Exchange, the Nasdaq Global Market, the Nasdaq Global Select Market,
the Nasdaq Capital Market, NYS ARCA or NYSE MKT or any successor or comparable
market to the foregoing;




(d)

the failure for any reason by the Transfer Agent to deliver Purchase Shares to
the Investor within five (5) Business Days after the applicable Purchase Date
which the Investor is entitled to receive;




(e)

the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document if such breach is likely to cause a
Material Adverse Effect and except, in the case of a breach of a covenant which
is reasonably curable, only if such breach continues for a period of at least
ten (10) Business Days;




(f)

if the Company pursuant to or within the meaning of any Bankruptcy Law; (A)
commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D)








-20-




--------------------------------------------------------------------------------







makes a general assignment for the benefit of its creditors or is generally
unable to pay its debts as the same become due;




(g)

a court of competent jurisdiction enters an order or decree under any Bankruptcy
Law that (A) is for relief against the Company in an involuntary case, (B)
appoints a Custodian of the Company or for all or substantially all of its
property, or (C) orders the liquidation of the Company or any Subsidiary; or




(h)

if at any time clauses (ii) and (iii) of the definition of DWAC Shares cannot be
satisfied.







Provided, however, for purposes of this Section 10, “Material Adverse Effect”
shall not include facts, circumstances, events, changes, effects or occurrences
(i) generally affecting the economy or the financial, debt, credit or securities
markets in the United States, including as a result of changes in geopolitical
conditions, (ii) generally affecting any of the industries in which the Company
operates, (iii) resulting from the announcement of this Agreement, (iv)
resulting from changes in any applicable laws or regulations or applicable
accounting regulations or principles or interpretations thereof, (v) resulting
from any actions taken pursuant to or in accordance with the terms of this
Agreement, (vi) resulting from any outbreak or escalation of hostilities or war
or any act of terrorism, (vii) resulting from any failure by the Company to meet
its internal or published projections, budgets, plans or forecasts of its
revenues, earnings or other financial performance or results of operations, in
and of itself (it being understood that the facts or occurrences giving rise or
contributing to such failure that are not otherwise excluded from the definition
of Material Adverse Effect may be taken into account in determining whether
there has been a Material Adverse Effect), or (viii) resulting from a decline in
the price of the Company’s common stock on the Principal Market (it being
understood that the facts or occurrences giving rise or contributing to such
decline that are not otherwise excluded from the definition of Material Adverse
Effect may be taken into account in determining whether there has been a
Material Adverse Effect).




In addition to any other rights and remedies under applicable law and this
Agreement, including the Investor termination rights under Section 11 hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, or so long as the Purchase Price is below the Floor
Price, the Investor shall not be permitted or obligated to purchase any shares
of Common Stock under this Agreement.  If pursuant to or within the meaning of
any Bankruptcy Law, the Company commences a voluntary case or any Person
commences a proceeding against the Company, a Custodian is appointed for the
Company or for all or substantially all of its property, or the Company makes a
general assignment for the benefit of its creditors, (any of which would be an
Event of Default as described in Sections 10(f) and 10(g) hereof) this Agreement
shall automatically terminate without any liability or payment to the Company
without further action or notice by any Person.  No such termination of this
Agreement under Section 11(a) or 11(d) shall affect the Company's or the
Investor's obligations under this Agreement with respect to pending purchases
and the Company and the Investor shall complete their respective obligations
with respect to any pending purchases under this Agreement.




11.

TERMINATION




This Agreement may be terminated only as follows:




(a)

If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors, (any of which would be an Event of Default as described in
Sections 10(f),








-21-




--------------------------------------------------------------------------------







10(g) and 10(h) hereof) this Agreement shall automatically terminate without any
liability or payment to the Company without further action or notice by any
Person.  No such termination of this Agreement under this Section 11(a) shall
affect the Company's or the Investor's obligations under this Agreement with
respect to pending purchases and the Company and the Investor shall complete
their respective obligations with respect to any pending purchases under this
Agreement.  




(b)

In the event that the Commencement shall not have occurred, the Company shall
have the option to terminate this Agreement for any reason or for no reason
without any liability whatsoever of any party to any other party under this
Agreement.




(c)

In the event that the Commencement shall not have occurred on or before August
31, 2013, due to the failure to satisfy the conditions set forth in Sections 7
and 8 above with respect to the Commencement, the non-breaching party shall have
the option to terminate this Agreement at the close of business on such date or
thereafter without liability of any party to any other party.




(d)

 At any time after the Commencement Date, the Company shall have the option to
terminate this Agreement for any reason or for no reason by delivering notice (a
“Company Termination Notice”) to the Investor electing to terminate this
Agreement without any liability whatsoever of any party to any other party under
this Agreement.  The Company Termination Notice shall not be effective until one
(1) Business Day after it has been received by the Investor. No such termination
of this Agreement under this Section 11(d) shall affect the Company's or the
Investor's obligations under this Agreement with respect to pending purchases
and the Company and the Investor shall complete their respective obligations
with respect to any pending purchases under this Agreement.  




(e)

This Agreement shall automatically terminate on the date that the Company sells
and the Investor purchases the full Available Amount as provided herein, without
any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement.




(f)

If by the Maturity Date for any reason or for no reason the full Available
Amount under this Agreement has not been purchased as provided for in Section 2
of this Agreement, this Agreement shall automatically terminate on the Maturity
Date, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement.




Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)) and 11(f), any termination of this Agreement
pursuant to this Section 11 shall be effected by written notice from the Company
to the Investor, or the Investor to the Company, as the case may be, setting
forth the basis for the termination hereof.  The representations and warranties
and covenants of the Company and the Investor contained in Sections 3, 4, 5, and
6 hereof, the indemnification provisions set forth in Section 9 hereof and the
agreements and covenants set forth in Sections 10 and 11, shall survive the
Commencement and any termination of this Agreement.  No termination of this
Agreement shall affect the Company's or the Investor's rights or obligations (i)
under the Registration Rights Agreement which shall survive any such termination
or (ii) under this Agreement with respect to pending purchases and the Company
and the Investor shall complete their respective obligations with respect to any
pending purchases under this Agreement.




12.

MISCELLANEOUS.




(a)

Governing Law; Jurisdiction; Jury Trial.  The corporate laws of the State of
Nevada shall govern all issues concerning the relative rights of the Company and
its shareholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of Illinois,
without giving








-22-




--------------------------------------------------------------------------------







effect to any choice of law or conflict of law provision or rule (whether of the
State of Illinois or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of Illinois.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of Chicago, for the adjudication of any
dispute hereunder or under the other Transaction Documents or in connection
herewith or therewith, or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
 EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.




(b)

Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original, not a facsimile signature or a
signature in a “.pdf” format data file.




(c)

Headings.  The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.




(d)

Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.




(e)

Entire Agreement.  This Agreement supersedes all other prior oral or written
agreements between the Investor, the Company, their affiliates and persons
acting on their behalf with respect to the matters discussed herein, and this
Agreement, the other Transaction Documents and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters.  The Company
acknowledges and agrees that is has not relied on, in any manner whatsoever, any
representations or statements, written or oral, other than as expressly set
forth in this Agreement.




(f)

Notices.  Any notices, consents or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered: (i) upon receipt when delivered personally; (ii) upon
receipt when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one Business Day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:











-23-




--------------------------------------------------------------------------------







If to the Company:

Lightwave Logic, Inc.

111 Ruthar Drive

Newark, DE 19711

Telephone:

302-356-2717

Facsimile:

302-356-2737

Attention:  

President and COO




With a copies to:

David Stigler, Esq.

1345 Eagle Run Drive

Sanibel, FL 33957

Telephone:

239-395-3601

Telephone:

 860-677-5251




Clayton E. Parker, Esq.

K&L Gates LLP

200 South Biscayne Boulevard, Suite 3900

Miami, Florida 33131-2399

Telephone: (305) 539-3306

Facsimile: (305) 358-7095




If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:

312-822-9300

Facsimile:

312-822-9301

Attention:

Josh Scheinfeld/Jonathan Cope




If to the Transfer Agent:

___________

___________

___________

Telephone:

Facsimile:

Attention:




or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, and
recipient facsimile number or (C) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.




(g)

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.  The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Investor, including by merger or consolidation.
 The Investor may not assign its rights or obligations under this Agreement.








-24-




--------------------------------------------------------------------------------










(h)

No Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.




(i)

Publicity.  The Investor shall have the right to approve before issuance any
press release, SEC filing or any other public disclosure made by or on behalf of
the Company whatsoever with respect to, in any manner, the Investor, its
purchases hereunder or any aspect of this Agreement or the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Investor, to make any press release or other
public disclosure (including any filings with the SEC) with respect to such
transactions as is required by applicable law and regulations so long as the
Company and its counsel consult with the Investor in connection with any such
press release or other public disclosure at least two (2) Business Days prior to
its release.  The Investor must be provided with a copy thereof at least two (2)
Business Days prior to any release or use by the Company thereof.  The Company
agrees and acknowledges that its failure to fully comply with this provision
constitutes a material adverse effect on its ability to perform its obligations
under this Agreement.  




(j)

Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.




(k)

No Financial Advisor, Placement Agent, Broker or Finder.    The Company
represents and warrants to the Investor that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby.  The Investor represents and warrants to the Company that
it has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby.  The Company shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder relating to or arising out of the
transactions contemplated hereby.  The Company shall pay, and hold the Investor
harmless against, any liability, loss or expense (including, without limitation,
attorneys' fees and out of pocket expenses) arising in connection with any such
claim.




(l)

No Strict Construction.  The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.




(m)

Remedies, Other Obligations, Breaches and Injunctive Relief.  The parties
remedies provided in this Agreement shall be cumulative and in addition to all
other remedies available to the parties under this Agreement, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), no remedy of a party contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit such party’s right to pursue actual damages for any failure by the
other party to comply with the terms of this Agreement.  Each party acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the other and that the remedy at law for any such breach may be inadequate.
 Each party therefore agrees that, in the event of any such breach or threatened
breach, the non-breaching party shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.














-25-




--------------------------------------------------------------------------------







(n)

Failure or Indulgence Not Waiver.  No failure or delay in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.










*     *     *     *     *








-26-




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Investor and the Company have caused this Purchase
Agreement to be duly executed as of the date first written above.










 

THE COMPANY:

 

 

 

 

 

 

LIGHTWAVE LOGIC, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas E. Zelibor

 

 

Name: 

Thomas E. Zelibor

 

 

Title:

Chairman & CEO

 

 

 

 

 

 

 

 

 

 

By:

/s/ James S. Marcelli

 

 

Name:

James S. Marcelli

 

 

Title:

President & COO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INVESTOR:

 

 

 

 

 

 

LINCOLN PARK CAPITAL FUND, LLC

 

 

BY: LINCOLN PARK CAPITAL, LLC

 

 

BY: ROCKLEDGE CAPITAL CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Josh Scheinfeld

 

 

Name:

Josh Scheinfeld

 

 

Title:

President

 

















-27-




--------------------------------------------------------------------------------







SCHEDULES




Schedule 4(a)

Subsidiaries

Schedule 4(c)

Capitalization

Schedule 4(e)

Conflicts

Schedule 4(f)

Exchange Act Filings

Schedule 4(g)

Material Changes

Schedule 4(h)

Litigation

Schedule 4(k)

Intellectual Property










EXHIBITS




Exhibit A

Form of Company Counsel Opinion

Exhibit B

Form of Officer’s Certificate

Exhibit C

Form of Resolutions of Board of Directors of the Company

Exhibit D

Form of Secretary’s Certificate

Exhibit E

Form of Letter to Transfer Agent











--------------------------------------------------------------------------------













DISCLOSURE SCHEDULES







Schedule 4(a) – Subsidiaries




none







Schedule 4(c) – Capitalization




100,000,000 authorized shares of common stock




51,826,797 shares of common stock issued and outstanding




Plan has 8,000,000 shares reserved, of which there are currently 5,457,000
outstanding options




Outstanding warrants:  3,189,000




Schedule 4(e) - No Conflicts




none







Schedule 4(f) - Exchange Act Filings




none







Schedule 4(g) - Absence of Certain Changes




none







Schedule 4(h) – Litigation




none







Schedule 4(k) - Intellectual Property Rights




none




Schedule 9(p) – Taxes




The Company has yet to file its federal or state taxes for the fiscal year ended
December 31, 2012, although the Company does not anticipate having any tax
liabilities for the fiscal year ended December 31, 2012.











--------------------------------------------------------------------------------







EXHIBIT A




FORM OF COMPANY COUNSEL OPINION




Capitalized terms used herein but not defined herein, have the meaning set forth
in the Purchase Agreement.  Based on the foregoing, and subject to the
assumptions and qualifications set forth herein, we are of the opinion that:




1.

The Company is a corporation existing and in good standing under the laws of the
State of Nevada.  The Company is qualified to do business as a foreign
corporation and is in good standing in the States of Nevada and Delaware.

2.

The Company has the corporate power to execute and deliver, and perform its
obligations under, each Transaction Document to which it is a party.  The
Company has the corporate power to conduct its business as, to the best of our
knowledge, it is now conducted, and to own and use the properties owned and used
by it.

3.

The execution, delivery and performance by the Company of the Transaction
Documents to which it is a party have been duly authorized by all necessary
corporate action on the part of the Company.  The execution and delivery of the
Transaction Documents by the Company, the performance of the obligations of the
Company thereunder and the consummation by it of the transactions contemplated
therein have been duly authorized and approved by the Company's Board of
Directors and no further consent, approval or authorization of the Company, its
Board of Directors or its stockholders is required.  The Transaction Documents
to which the Company is a party have been duly executed and delivered by the
Company and are the valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting creditor’s rights and remedies.

4.

The execution, delivery and performance by the Company of the Transaction
Documents, the consummation by the Company of the transactions contemplated
thereby including the offering, sale and issuance of the Commitment Shares and
the Purchase Shares in accordance with the terms and conditions of the Purchase
Agreement, and fulfillment and compliance with terms of the Transaction
Documents, does not and shall not: (i) conflict with, constitute a breach of or
default (or an event which, with the giving of notice or lapse of time or both,
constitutes or could constitute a breach or a default), under (a) the
Certificate of Incorporation or the Bylaws of the Company, (b) any material
agreement, note, lease, mortgage, deed or other material instrument to which to
our knowledge the Company is a party or by which the Company or any of its
assets are bound, (ii) result in any violation of any statute, law, rule or
regulation applicable to the Company, or (iii) to our knowledge, violate any
order, writ, injunction or decree applicable to the Company or any of its
subsidiaries.

5.

The issuance of the Purchase Shares and Commitment Shares pursuant to the terms
and conditions of the Transaction Documents has been duly authorized and the
Initial Commitment Shares are validly issued, fully paid and non-assessable, to
our knowledge, free of all taxes, liens, charges, restrictions, rights of first
refusal and preemptive rights. _________ shares of Common Stock have been
properly reserved for issuance under the Purchase Agreement.  When issued and
paid for in accordance with the Purchase Agreement, the Purchase Shares shall be
validly issued, fully paid and non-assessable, to our knowledge, free of all
taxes, liens, charges, restrictions, rights of first refusal and preemptive
rights.  400,000 shares of Common Stock have been properly reserved for issuance
as Additional Commitment Shares under the Purchase Agreement.  When issued in
accordance with the Purchase Agreement, the Additional Commitment Shares shall
be validly issued, fully paid and non-assessable, to our knowledge,











--------------------------------------------------------------------------------







free of all taxes, liens, charges, restrictions, rights of first refusal and
preemptive rights. To our knowledge, the execution and delivery of the
Registration Rights Agreement do not, and the performance by the Company of its
obligations thereunder shall not, give rise to any rights of any other person
for the registration under the  Securities Act of any shares of Common Stock or
other securities of the Company which have not been waived.

6.

As of the date hereof, the authorized capital stock of the Company consists of
__,___,___ shares of common stock, par value $0.001 per share, of which to our
knowledge __________ shares are issued and outstanding.  Except as set forth on
Schedule 4(c) of the Purchase Agreement, to our knowledge, there are no
outstanding shares of capital stock or other securities convertible into or
exchangeable or exercisable for shares of the capital stock of the Company.

7.

Assuming the accuracy of the representations and your compliance with the
covenants made by you in the Transaction Documents, the offering, sale and
issuance of the Initial Commitment Shares to you pursuant to the Transaction
Documents is exempt from registration under the Securities Act and the
securities laws and regulations of the State of _________.

8.

Other than that which has been obtained and completed prior to the date hereof,
no authorization, approval, consent, filing or other order of any federal or
state governmental body, regulatory agency, or stock exchange or market, or any
court, or, to our knowledge, any third party is required to be obtained by the
Company to enter into and perform its obligations under the Transaction
Documents or for the Company to issue and sell the Purchase Shares as
contemplated by the Transaction Documents.

9.  The Common Stock is registered pursuant to Section 12(g) of the Exchange
 Act.  To our knowledge, since one year preceding the date of the Purchase
Agreement, the Company has been in compliance with the reporting requirements of
the Exchange Act applicable to it.  To our knowledge, since one year preceding
the date of the Purchase Agreement, the Company has not received any written
notice from the Principal Market stating that the Company has not been in
compliance with any of the rules and regulations (including the requirements for
continued listing) of the Principal Market.

We further advise you that to our knowledge, except as disclosed on Schedule
4(h) in the Purchase Agreement, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body, any governmental
agency, any stock exchange or market, or self-regulatory organization, which has
been threatened in writing or which is currently pending against the Company,
any of its subsidiaries, any officers or directors of the Company or any of its
subsidiaries or any of the properties of the Company or any of its subsidiaries.




In addition, we have participated in the preparation of the Registration
Statement (SEC File #________) covering the sale of the Purchase Shares and the
Commitment Shares including the prospectus dated ____________, contained therein
and in conferences with officers and other representatives of the Company
(including the Company’s independent auditors) during which the contents of the
Registration Statement and related matters were discussed and reviewed and,
although we are not passing upon and do not assume any responsibility for the
accuracy, completeness or fairness of the statements contained in the
Registration Statement, on the basis of the information that was developed in
the course of the performance of the services referred to above, considered in
the light of our understanding of the applicable law, nothing came to our
attention that caused us to believe that the Registration Statement (other than
the financial statements and schedules and the other financial and statistical
data included therein, as to which we express no belief), as of their dates,
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.











--------------------------------------------------------------------------------







EXHIBIT B




FORM OF OFFICER’S CERTIFICATE




This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(e) of that certain Purchase Agreement dated as of June 6, 2013,
(“Purchase Agreement”), by and between LIGHTWAVE LOGIC, INC., a Nevada
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”).  Terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.




The undersigned, ___________, ______________ of the Company, hereby certifies as
follows:




1.

I am the _____________ of the Company and make the statements contained in this
Certificate;




2.

The representations and warranties of the Company are true and correct in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 4 of the Purchase
Agreement, in which case, such representations and warranties are true and
correct without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date);




3.

The Company has performed, satisfied and complied in all material respects with
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Company at or prior to the
Commencement Date.




4.

The Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to any Bankruptcy Law nor does the Company or
any of its Subsidiaries have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy or insolvency proceedings.
The Company is financially solvent and is generally able to pay its debts as
they become due.




IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________.




      ______________________    

Name:

Title:




The undersigned as Secretary of LIGHTWAVE LOGIC, INC., a Nevada corporation,
hereby certifies that ___________ is the duly elected, appointed, qualified and
acting ________ of _________ and that the signature appearing above is his
genuine signature.




c___________________________________    

Secretary











--------------------------------------------------------------------------------







EXHIBIT C




FORM OF COMPANY RESOLUTIONS

FOR SIGNING PURCHASE AGREEMENT




UNANIMOUS WRITTEN CONSENT OF

LIGHTEWAVE LOGIC, INC.




In accordance with the corporate laws of the state of Nevada, the undersigned,
being all of the directors of LIGHTWAVE LOGIC, INC., a Nevada corporation (the
“Corporation”) do hereby consent to and adopt the following resolutions as the
action of the Board of Directors for and on behalf of the Corporation and hereby
direct that this Consent be filed with the minutes of the proceedings of the
Board of Directors:




WHEREAS, there has been presented to the Board of Directors of the Corporation a
draft of the Purchase Agreement (the “Purchase Agreement”) by and between the
Corporation and Lincoln Park Capital Fund, LLC (“Lincoln Park”), providing for
the purchase by Lincoln Park of up to Twenty Million Dollars ($20,000,000) of
the Corporation’s common stock, $0.001 par value per share (the “Common Stock”);
and




WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Corporation to engage in the transactions contemplated by the
Purchase Agreement, including, but not limited to, the issuance of 200,000
shares of Common Stock to Lincoln Park as a an initial commitment fee (the
“Initial Commitment Shares”) and the sale of shares of Common Stock to Lincoln
Park up to the available amount under the Purchase Agreement (the "Purchase
Shares").




Transaction Documents

NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and ________________________________________ (the
“Authorized Officers”) are severally authorized to execute and deliver the
Purchase Agreement, and any other agreements or documents contemplated thereby
including, without limitation, a registration rights agreement (the
“Registration Rights Agreement”) providing for the registration of the shares of
the Company’s Common Stock issuable in respect of the Purchase Agreement on
behalf of the Corporation, with such amendments, changes, additions and
deletions as the Authorized Officers may deem to be appropriate and approve on
behalf of, the Corporation, such approval to be conclusively evidenced by the
signature of an Authorized Officer thereon; and

FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement by and among the Corporation and Lincoln Park are hereby approved and
the Authorized Officers are authorized to execute and deliver the Registration
Rights Agreement (pursuant to the terms of the Purchase Agreement), with such
amendments, changes, additions and deletions as the Authorized Officer may deem
appropriate and approve on behalf of, the Corporation, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

FURTHER RESOLVED, that the terms and provisions of the Form of Transfer Agent
Instructions (the “Instructions”) are hereby approved and the Authorized
Officers are authorized to execute and deliver the Instructions (pursuant to the
terms of the Purchase Agreement), with such amendments, changes, additions and
deletions as the Authorized Officers may deem appropriate and











--------------------------------------------------------------------------------







approve on behalf of, the Corporation, such approval to be conclusively
evidenced by the signature of an Authorized Officer thereon; and

Execution of Purchase Agreement

FURTHER RESOLVED, that the Corporation be and it hereby is authorized to execute
the Purchase Agreement providing for the purchase of up to Twenty Million
Dollars ($20,000,000) of the Corporation’s common stock; and

Issuance of Common Stock

FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park Capital Fund, LLC 200,000 shares of Common Stock as Initial Commitment
Shares and that upon issuance of the Initial Commitment Shares pursuant to the
Purchase Agreement the Initial Commitment Shares shall be duly authorized,
validly issued, fully paid and nonassessable with no personal liability
attaching to the ownership thereof; and

FURTHER RESOLVED, that the Corporation is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares up to the Available Amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares pursuant to the
Purchase Agreement, the Purchase Shares will be duly authorized, validly issued,
fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and

FURTHER RESOLVED, that the Corporation shall initially reserve ten million
(10,000,000) shares of Common Stock for issuance as Purchase Shares under the
Purchase Agreement.

FURTHER RESOLVED, that the Corporation is hereby authorized to issue 400,000
shares of Common Stock (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
in connection with the purchase of Purchase Shares (the “Additional Commitment
Shares”) in accordance with the terms of the Purchase Agreement and that, upon
issuance of the Additional Commitment Shares pursuant to the Purchase Agreement,
the Additional Commitment Shares will be duly authorized, validly issued, fully
paid and nonassessable with no personal liability attaching to the ownership
thereof; and

FURTHER RESOLVED, that the Corporation shall initially reserve 400,000  shares
of Common Stock (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
for issuance as Additional Commitment Shares under the Purchase Agreement.

















--------------------------------------------------------------------------------







Approval of Actions

FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Corporation and to take all such steps as deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Corporation to
consummate the agreements referred to herein and to perform its obligations
under such agreements; and

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.




IN WITNESS WHEREOF, the Board of Directors has executed and delivered this
Consent effective as of __________, 2013.










______________________




______________________




______________________













being all of the directors of LIGHTWAVE LOGIC, INC.











--------------------------------------------------------------------------------







EXHIBIT D




FORM OF SECRETARY’S CERTIFICATE




This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(k) of that certain Purchase Agreement dated as of June 6 2013
(“Purchase Agreement”), by and between LIGHTWAVE LOGIC, INC., a Nevada
corporation (the “Company”) and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”),
pursuant to which the Company may sell to the Investor up to Twenty Million
Dollars ($20,000,000) of the Company's Common Stock, $0.001 par value per share
(the "Common Stock").  Terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Purchase Agreement.




The undersigned, ____________, Secretary of the Company, hereby certifies as
follows:




1.

I am the Secretary of the Company and make the statements contained in this
Secretary’s Certificate.




2.

Attached hereto as Exhibit A and Exhibit B are true, correct and complete copies
of the Company’s bylaws (“Bylaws”) and Certificate of Incorporation
(“Articles”), in each case, as amended through the date hereof, and no action
has been taken by the Company, its directors, officers or shareholders, in
contemplation of the filing of any further amendment relating to or affecting
the Bylaws or Articles.




3.

Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company on
_____________, at which a quorum was present and acting throughout.  Such
resolutions have not been amended, modified or rescinded and remain in full
force and effect and such resolutions are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the shareholders of
the Company relating to or affecting (i) the entering into and performance of
the Purchase Agreement, or the issuance, offering and sale of the Purchase
Shares and the Commitment Shares and (ii) and the performance of the Company of
its obligation under the Transaction Documents as contemplated therein.




4.

As of the date hereof, the authorized, issued and reserved capital stock of the
Company is as set forth on Exhibit D hereto.




IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
____________.




                                                                        _________________________
   

Secretary







The undersigned as ___________ of LIGHTWAVE LOGIC, INC., a Nevada corporation,
hereby certifies that ____________ is the duly elected, appointed, qualified and
acting Secretary of _________, and that the signature appearing above is his
genuine signature.




                                                                       ___________________________________
   











--------------------------------------------------------------------------------







EXHIBIT E




FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE INITIAL PURCHASE
SHARES AND INITIAL COMMITMENTS SHARES AT SIGNING OF THE PURCHASE AGREEMENT










[COMPANY LETTERHEAD]










[DATE]




[TRANSFER AGENT]

__________________

__________________

__________________




Re: Issuance of Common Shares to Lincoln Park Capital Fund, LLC




Dear ________,




On behalf of LIGHTWAVE LOGIC, INC., (the “Company”), you are hereby instructed
to issue as soon as possible 200,000 shares of our common in the name of Lincoln
Park Capital Fund, LLC.  The share certificate should be dated [DATE OF THE
PURCHASE AGREEMENT].  I have included a true and correct copy of a unanimous
written consent executed by all of the members of the Board of Directors of the
Company adopting resolutions approving the issuance of these shares.  The shares
should be issued subject to the following restrictive legend:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.














--------------------------------------------------------------------------------







The share certificate should be sent as soon as possible via overnight mail to
the following address:




Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Attention: Josh Scheinfeld/Jonathan Cope




Thank you very much for your help.  Please call me at ______________ if you have
any questions or need anything further.




LIGHTWAVE LOGIC, INC.




BY:_____________________________

[name]

[title]


















